Citation Nr: 0611659	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  03-33 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for spastic 
duodenitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to May 1944.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

For good cause shown, namely the veteran's advanced age, a 
motion to advance this case on the Board's docket has been 
granted under the authority of 38 U.S.C.A. 
§ 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  An unappealed July 1996 rating decision denied service 
connection for spastic duodenitis.

3.  Evidence associated with the claims folder since the July 
1996 rating decision is either cumulative or redundant of 
evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not present a reasonable possibility of substantiating 
the claim.




CONCLUSIONS OF LAW

1.  The July 1996 rating decision that denied service 
connection for spastic duodenitis is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1996) [38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2005); see also 38 C.F.R. § 20.200 
(2005)].

2.  Evidence associated with the claims folder since the July 
1996 rating decision is new, but not material, and so the 
requirements to reopen the claim for entitlement to service 
connection for spastic duodenitis have not been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  

For the reasons explained below, the Board finds that VA has 
complied with the applicable notification and assistance 
provisions of the VCAA, such that the Board's decision to 
proceed in adjudicating his claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

First, for purposes of evaluating the veteran's request to 
reopen his claim, the Board observes that the recent case of 
Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), held that in regard to matters that involve a request 
to reopen a previously denied claim for service connection 
based upon the receipt of new and material evidence, in 
addition to providing notice of the evidence and information 
that is necessary to establish entitlement to service 
connection, VA must first notify a claimant of the evidence 
and information that is necessary to reopen the claim.  To 
that end, the United States Court of Appeals for Veterans 
Claims (Court) determined that in the context of a claim to 
reopen, the VCAA requires that VA must first review the bases 
for the prior denial of record, and then release a notice 
letter to the veteran that explains the meaning of both 'new' 
and 'material' evidence, and also describes the particular 
type(s) of evidence necessary to substantiate any service 
connection elements that were found to be insufficiently 
shown at the time of the prior final VA denial.  Kent, supra.

As well, with regard to the underlying claim for service 
connection for spastic duodenitis, the Board initially 
observes that VA has a duty under the VCAA to notify a 
claimant and any designated representative of the information 
and evidence needed to substantiate such a claim, including 
the delegation of responsibility between VA and the veteran 
in obtaining such information and evidence.  

Accordingly, in an October 2002 initial denial letter, the 
Board observes that the RO advised the veteran that it could 
not reopen his claim for lack of new and material evidence.  
With consideration of the bases for the prior denial of 
record, the RO advised the veteran that evidence needed to 
reopen his claim consisted of evidence not previously 
considered that showed that his disability was incurred in or 
aggravated by active duty.  The RO further informed the 
veteran that evidence of the current status of his disability 
would not be considered new and material.  The RO then 
advised the veteran of the particular legal meanings of 'new' 
and 'material' evidence as related to his September 2002 
request to reopen his claim.  The RO also told the veteran 
that the best type of new and material evidence would be 
statements from physicians who treated him during or shortly 
following service, and noted that he could also provide 
evidence from people who served with him or knew of his 
condition at the time that it was incurred.  Finally, the RO 
informed the veteran that any evidence that he provided 
should include a description of his disability, with symptoms 
observed and the date of the occurrence.  The Board further 
observes that in several statements of record, including on 
his September 2002 claim form and in his June 2003 notice of 
disagreement and another November 2003 statement, the veteran 
relayed an understanding that his claim was previously denied 
because his spastic duodenitis was determined to have 
preexisted active service and to not have been aggravated in 
service via a permanent worsening of his symptomatology.

As well, a November 2003 letter to the veteran from the RO 
specifically notified him of the requirements of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection (as well as on an 
aggravation basis), and of the division of responsibility 
between the veteran and VA for obtaining that evidence.  
(Moreover, the RO's October 2002 letter also contained some 
relevant information on the above.)  Accordingly, and 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005), VA essentially satisfied the 
notification requirements of the VCAA by way of these two 
letters by: 
(1) informing the veteran about the information and evidence 
not of record that was necessary to substantiate his claim; 
(2) informing the veteran about the information and evidence 
VA would seek to provide; (3) informing the veteran about the 
information and evidence the veteran was expected to provide; 
and (4) indicating that the veteran should provide any 
information or evidence in his possession that pertained to 
his claim.  

The Board acknowledges that the aforementioned October 2002 
and November 2003 letters were provided to the veteran only 
in conjunction with or after the initial unfavorable decision 
in this case, rather than prior to the initial decision as is 
typically required by law.  In cases involving the timing of 
the VCAA notice, however, VA's appellate courts have held 
that in such situations, the veteran has a right to a VCAA 
content-complying notice, and thereafter, to a proper 
subsequent VA readjudication of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, after the issuance of the October 2002 letter, as well 
as after the November 2003 VCAA letter, the veteran was 
afforded opportunities to respond to these communications.  
The Board first observes that after the October 2002 letter 
denial, the RO obtained the veteran's current VA treatment 
records, and then readjudicated the claim via its issuance of 
a March 2003 rating decision.  The Board further observes 
that in a statement shortly following the November 2003 VCAA 
letter, the veteran reported that he had no additional 
evidence to provide for his case because the private medical 
physicians who treated him in the years immediately after his 
service discharge were deceased, and so their medical records 
were no longer available.  And then, after the accumulation 
of additional evidence (including more current VA treatment 
records), the RO subsequently readjudicated the claim again 
and issued September 2004 supplemental statement of the case 
(SSOC) to the veteran.  Under these circumstances, the Board 
finds that these VCAA notification requirements have been 
satisfied, and that it was harmless error for the veteran to 
not have initially received complete VCAA-compliant notice 
prior to the initial unfavorable decision in this case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board further observes that the Court also recently 
issued another decision that is relevant to the pending 
claim, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  In Dingess/Hartman, the Court noted that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, and that those five elements are: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court then held that upon receipt of an application for 
service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if VA awards 
service connection.  Id.  


In the pending appeal, as noted earlier, the RO provided the 
veteran with appropriate notice of what type of information 
and evidence was needed to substantiate his claim, but did 
not advise him as to the type of evidence necessary to 
establish a disability rating or effective date for his 
claimed disorder.  Despite the inadequate notice provided to 
the veteran on these two elements, however, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision in this case.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a question that was not addressed by the agency of 
original jurisdiction, it must consider whether the veteran 
has been prejudiced thereby).  In this regard, because the 
Board concludes below that the preponderance of the evidence 
is against the veteran's request to reopen his claim for 
service connection, any question as to the appropriate 
disability rating or effective date to be assigned in the 
event of a reopening of the claim and then an award of 
service connection is accordingly moot.  

Second, VA also has a duty under the VCAA to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5013A (West 2002); 38 C.F.R. 
§ 3.159(c), (d), and (e) (2005).  In this regard, the Board 
notes that the veteran's service medical records are 
associated with the claims file, as are all available 
treatment records identified and/or provided by the veteran. 

As well, the Board is aware that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion "when such is necessary" to decide a claim, and 
that the RO did not provide the veteran with an examination 
in this case.  See 38 C.F.R. § 3.159(c)(4)(i) (2005) 
(emphasis added).  Applicable VA law provides, however, that 
the RO's duty to assist with a claim does not include the 
provision of a VA examination when there is insufficient new 
and material evidence of record to reopen the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(iii).

Finally, the Board notes that in November 2004, after the 
last SSOC of record in this appeal, additional medical 
evidence, again consisting of VA treatment reports reflecting 
the current status of the veteran's claimed disorder, was 
associated with the claims file, but was not accompanied by a 
written waiver from the veteran of his right to have the RO 
review and consider these records in support of his claim.  
The Board holds, however, that these records are merely 
duplicative of the evidence already considered by the RO 
regarding current disability, and for that reason they are 
not pertinent to the pending appeal so as to require the 
aforementioned waiver prior to the Board's appellate review 
of this matter.  See 69 Fed. Reg. 53,807-53,808 (September 3, 
2004), effective October 4, 2004, now codified at 38 C.F.R. 
§ 20.1304(c) (2005); Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); see also 
38 C.F.R. § 20.800 (2005).  

At this time, the veteran and his representative have not 
made the Board aware of any outstanding additional evidence 
that needs to be obtained in order to fairly decide this 
claim.  Under the facts of this case, then, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the [veteran] 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard, 
supra. 

Thus, in light of all of the above, the Board finds that the 
case is ready for appellate review.  

Analysis of the Request to Reopen the Claim for Entitlement 
to Service Connection for Spastic Duodenitis

The Board first notes that effective August 29, 2001, VA 
revised its definition of what constitutes "new and material 
evidence," and the revised standard applies prospectively to 
all requests to reopen a claim that are made on or after that 
date.   See 66 Fed. Reg. 45,620-45,630 (Aug. 29, 2001) [now 
codified at 38 C.F.R. 
§ 3.156(a) (2005)].  Thus, because the record indicates that 
the veteran filed the pending request to reopen his claim 
after that date (in September 2002), the revised standard is 
applicable to his claim.  Accordingly, the Board will analyze 
the veteran's claim under the revised criteria for the 
analysis of a request to reopen a claim for service 
connection based upon the receipt of new and material 
evidence.

Under VA law, service connection will be granted if the 
evidence shows that a veteran has a disability resulting from 
an injury or disease incurred in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2005); see also Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  See 
38 U.S.C.A. §§ 1111, 1132 (West 2002); see also 70 Fed. Reg. 
23,027-23,029, effective May 4, 2005, now codified as amended 
at 38 C.F.R. § 3.304(b) (2005).  The presumption of soundness 
may be rebutted by clear and unmistakable evidence that the 
disorder existed prior to entry into service and that the 
disorder was not aggravated by such service.  Id.  

For a preexisting injury or disease to have been aggravated 
by active service, there must be an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2005).  Where a veteran experiences an increase in 
disability of a preexisting condition during service, a 
presumption of aggravation arises that is rebuttable by clear 
and unmistakable evidence (obvious or manifest).  38 C.F.R. § 
3.306(b) (2005).  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  The 
specific finding requirement that an increase in disability 
is due to the natural progress of the condition will be met 
when the available evidence of a nature generally acceptable 
as competent shows that the increase in severity of a disease 
or injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the 
condition, aside from any extraneous or contributing cause or 
influence peculiar to service.  Consideration will also be 
given to the circumstances, conditions and hardships of 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A temporary 
worsening of symptoms, rather than a deterioration of the 
condition, cannot be considered to be aggravation of a 
preexisting injury or disease, and is not a basis for 
invoking the presumption.  Jensen v. Brown, 4 Vet. App. 304 
(1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The RO originally denied this claim in a July 1996 rating 
decision, finding that after review of the veteran's service 
medical records, statements of record, and the results of a 
current VA examination with testing, that the veteran's 
claimed disorder preexisted his entry into active service and 
was not aggravated during such service.  The veteran did not 
appeal this rating decision, and so it subsequently became 
final. 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1996) [38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2005); see also 
38 C.F.R. § 20.200 (2005)].

As noted earlier, in September 2002, the veteran filed a 
request to reopen this claim.  In an October 2002 initial 
letter denial and then in a March 2003 rating decision, the 
RO declined to reopen the claim, because the new evidence 
then associated with the record was not material.  The 
veteran then timely appealed this matter to the Board.

In review of this matter on appeal, however, the Board must 
make its own determination as to whether any newly received 
evidence warrants a reopening of the veteran's claim.  This 
is important because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on the merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has finally been disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).  When a claimant seeks 
to reopen a final decision, the first inquiry is whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  When 
determining whether the claim should be reopened, the 
credibility of the newly received evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).

Under the revised 38 C.F.R. § 3.156(a), new evidence is 
defined as existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative or redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  

In support of the veteran's request to reopen his claim, new 
medical evidence, consisting of VA medical records dated from 
approximately September 2001 to September 2004, has been 
associated with the claims file since the prior final denial 
of service connection in July 1996.  These records were not 
available to or evaluated by agency decisionmakers in the 
past.  Accordingly, the Board finds that these documents are 
new.  As noted, however, this does not end the inquiry, as 
the Board must still determine whether any of this new 
evidence is also material.  

To that end, the Board does not find that any newly received 
evidence of record is material to the veteran's claim for 
service connection for spastic duodenitis, and for that 
reason, it must deny the appeal to reopen this claim.  
Barnett, supra.

The Board observes that the entirety of the new VA medical 
reports of record again only describe the current status of 
the veteran's claimed disorder.  Therefore, this evidence, 
while new, is not material because it is does not relate to 
an unestablished fact necessary to substantiate the claim 
(such as whether the veteran's preexisting disorder was 
aggravated in service or whether a currently diagnosed 
disorder is otherwise etiologically related to active 
service), as there was already evidence of record at the time 
of the July 1996 rating decision to adequately show current 
disability.  For that reason, the VA outpatient treatment 
reports are also not material because they contain 
information that is only cumulative and redundant of the 
previous evidence of record.  38 C.F.R. § 3.156(a).

The Board has also considered the benefit of the doubt rule 
in this case, but as the preponderance of the evidence is 
against the veteran's request to reopen his claim, the 
evidence is not in a state of relative equipoise, and there 
is no basis to apply it.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

New and material evidence not having been received, the 
request to reopen the claim for entitlement to service 
connection for spastic duodenitis is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


